Citation Nr: 0916301	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a sleep disorder 
(claimed as insomnia).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

The issues of entitlement to service connection for PTSD and 
a sleep disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2000 rating decision denied a claim of 
entitlement to service connection for PTSD.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the April 2000 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for posttraumatic stress disorder, and raises a 
reasonable possibility of substantiating that claim.

3.  Hypertension is not etiologically related to active duty 
service.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.        38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).

2.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in April 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until March 
2006.  The record, however, shows that any prejudice that 
failure caused was harmless, as after compliant notice was 
provided, VA readjudicated the claim in an April 2006 
supplemental statement of the case.

The Veteran was not provided notice of the appropriate 
information and evidence necessary to reopen the claim of 
entitlement to service connection for PTSD.  The Veteran was 
told he needed to submit new and material evidence in 
correspondence dated in April 2004.  The Veteran was informed 
of the specific basis for the prior denial of his claims in 
attachments to correspondence dated in September 2004, but 
not provided a specific notice letter as to this requirement.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that the deficiency in this notice, however, is harmless as 
the Veteran's claim of entitlement to service connection for 
PTSD is reopened.  

The Veteran was not provided with a VA examination in 
response to his claim for hypertension.  Under the VCAA, when 
the record does not contain sufficient medial evidence to 
make a decision on the claim, VA is obliged to provide an 
examination when: (1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and (2) the record 
indicates that the disability or signs and symptoms of a 
current disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  The Veteran does not meet the second 
element for his claim.  In this regard, the Board notes that 
the Veteran's medical records do not indicate any etiological 
relationship between service and hypertension.  Thus, a VA 
examination is not in order.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board has 
concluded that no VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2008).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

New and material evidence to reopen PTSD claim

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and considered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for PTSD because he did not show that he was 
diagnosed with PTSD as related to an in-service stressor.  
See April 2000 rating decision.  Therefore, for evidence to 
be new and material, it must reveal that the Veteran is 
diagnosed with PTSD, as caused by a stressor incurred during 
active duty service.

In May 2001, the Veteran was diagnosed with PTSD, secondary 
to purported in-service assault.  The Veteran has also been 
diagnosed with PTSD secondary to childhood emotional and 
physical abuse.  This is enough evidence to warrant reopening 
the Veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108.

Entitlement to service connection for hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the general laws and regulations governing 
service connection, hypertension may be presumed to be the 
result of service when it is shown to a degree of 10 percent 
or more within one year of the veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307.  

Although the veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
The veteran may still show a direct link between hypertension 
and service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for a 
diagnosis of hypertension.  Vital sign records from June 
1988, June and July 1989, May 1991, March 1992 show several 
blood pressure readings within normal range.  The earliest 
diagnosis of hypertension in the record appears in January 
2004-24 years after separation from active duty.  While not 
a dispositive factor, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, no 
doctor has attributed the Veteran's hypertension to his time 
in service.  

Without evidence of a chronic disorder in service, without 
competent evidence of compensably disabling hypertension 
within a year of separation from active duty, and without 
competent evidence linking a current diagnosis of 
hypertension to service, the claim of entitlement to service 
connection for hypertension must be denied.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.

Entitlement to service connection for hypertension is denied.


REMAND

The diagnosis of PTSD based on an in-service assault was 
received by VA in May 2004.  In light of the decision reached 
above, this case is remanded to the RO to comply with the due 
process requirements of law.  Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).

The Veteran argues that he developed a sleep disorder while 
in service.  In March 1979, the Veteran complained of 
problems staying awake during the day for the past year.  He 
stated that he fell asleep almost instantly four to five 
times per day.  The Veteran was diagnosed with hypersomnia.  
At an examination prior to discharge, he noted that he had 
frequent trouble sleeping.  In the notes, he reported that he 
had insomnia due to excessive worry.  He is currently 
diagnosed with mild to moderate sleep apnea.  See March and 
August 2005 sleep studies.  In light of his in-service 
symptoms and his current disorder, the Board finds that an 
examination is warranted to determine the etiology of his 
current disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative a copy of the PTSD 
Questionnaire and ask them to submit 
further details about each and every 
claimed stressful in-service event that 
purportedly caused his claimed PTSD.  The 
Veteran must do his utmost to provide VA 
with the date and place of any purported 
in-service stressor, the names and units 
of any other personnel involved, and all 
other pertinent details pertaining to the 
event(s). 

2.  The RO should obtain new records from 
VA documenting any further treatment for 
PTSD or sleep apnea, if any.

3.  Thereafter, the RO should afford the 
Veteran a VA psychiatric examination.  The 
claims folder, to include any newly 
submitted medical records, if any, and a 
copy of this REMAND is to be provided to 
the examiner for review.  After a full 
examination and thorough review of the 
record, the examiner must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM -
IV).  If he meets such criteria, the 
examiner must then opine:  1) whether it 
is at least as likely as not, that is 
there a at least a 50/50 chance) that the 
Veteran's PTSD is related to any claimed 
in-service stressor(s) that occurred; and 
2) whether it more likely than not, that 
is, is there more than a 50/50 chance,  
that the Veteran's PTSD is related to his 
self reported history of childhood 
emotional and physical abuse.  If is 
evident that the Veteran entered service 
with PTSD, is it at least as likely as not 
that his PTSD was aggravated beyond the 
natural progression of the disability by 
active duty service.

A complete rationale explaining the 
reasons for any opinion offered must be 
provided.  If the examiner cannot provide 
any opinion without resorting to 
speculation, then he or she must so state, 
and explain why speculation is required.

4.  The RO should also afford the Veteran 
a VA examination with a sleep expert.  The 
claims folder, to include any newly 
submitted medical records, if any, and a 
copy of this REMAND is to be provided to 
the examiner for review.  A sleep study is 
not required.  After a full examination 
and thorough review of the record, the 
examiner must comment: 1)  whether it is 
at least as likely as not, that is, is 
there at least a 50/50 chance, that the 
Veteran's sleep apnea is related to active 
duty service; and 2) whether it is more 
likely than not, that is, is there more 
than a 50/50 chance, that his sleep apnea 
is due to nonservice connected medical 
problems, and if so, identify which 
medical problems caused or aggravated this 
disability.

A complete rationale explaining the 
reasons for any opinion offered must be 
provided.  If the examiner cannot provide 
any opinion without resorting to 
speculation, then he or she must so state, 
and explain why speculation is required.

5.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for PTSD on the merits, and 
readjudicate the claim of entitlement to 
service connection for a sleep disorder.  
If any claim remains denied, a 
supplemental statement of the case must be 
issued, and the appellant and his 
representative offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


